The appeal here is from an order vacating a restraining order which had been entered without notice restraining the issuing of a tax deed on a bill of complaint challenging the validity of tax certificates in which it was *Page 540 
not alleged that "the property was not subject to taxation, or that the taxes had been paid previous to sale, or that the property had been redeemed prior to the execution and delivery of deed based upon certificate issued for non-payment of taxes," as required by Chapter 14572, Acts of Extra Session, 1929.
The granting of the restraining order without notice was in contravention of Section 73 of 1931 Chancery Practice Act.
The order appealed from must be affirmed because of the non-compliance with provisions of the legislative Acts, supra,
and on authority of the opinion and judgment of this Court in the cases of Ranger Realty Co. v. Hefty, 112 Fla. 654, 152 So. 439; Lee v. Rooker  Co. Inc., 108 Fla. 534, 146 So. 546, and DeVane,et al., v. Leatherman, 113 Fla. 216, 151 So. 530.
It is so ordered.
Affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
DAVIS, C.J., and ELLIS and TERRELL, J.J., concur in the opinion and judgment.